Citation Nr: 0945273	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lung disease, to 
include pleural asbestosis, chronic obstructive pulmonary 
disease (COPD), and interstitial lung disease, including as 
secondary to in-service asbestos exposure.

2.  Entitlement to service connection for a cardiovascular 
disease, to include hypertension and heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied, in pertinent part, the 
Veteran's claims of service connection for a lung disability, 
to include pleural asbestosis, COPD, and interstitial lung 
disease, including as secondary to asbestos exposure, for a 
cardiovascular disability, to include hypertension and heart 
failure (which the RO characterized as separate 
disabilities), and for psoriasis.  The Veteran disagreed with 
this decision in February 2006.  He perfected a timely appeal 
in December 2006, limiting his appeal to the denial of 
service connection for variously diagnosed lung and 
cardiovascular diseases.  A videoconference Board hearing was 
held before the undersigned Veterans Law Judge in October 
2009.

The Board finds that, although the Veteran provided testimony 
at his October 2009 hearing in support of his service 
connection claim for psoriasis, after a review of the record, 
this issue is not in appellate status.  As noted, although 
the Veteran disagreed with the denial of service connection 
for psoriasis in February 2006, he excluded this issue from 
his substantive appeal (VA Form 9) in December 2006.  There 
is no other correspondence in the claims file which could be 
construed as a timely substantive appeal on this issue.  
Thus, this claim was appealed but not perfected by submitting 
a timely substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.302(b) (2009).  Inasmuch as the RO has not taken any 
action to indicate to the Veteran that this issue remained on 
appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8], the requirement that 
there be a substantive appeal is not waived.  The facts of 
this case are clearly distinguished from the Court's holding 
in Percy v. Shinseki, 23 Vet. App. 37 (2009) because in this 
appeal the Veteran was not wrongly mislead into believing 
that he had perfected an appeal of any of these additional 
issues in question by the RO.  Accordingly, an issue of 
service connection for psoriasis is not before the Board.  
38 C.F.R. § 20.302 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's allegation of exposure to asbestos during 
service, which was first made decades after service, is not 
corroborated by service personnel or treatment records.  

3.  The Veteran's variously diagnosed lung diseases, to 
include COPD and asbestosis, were first diagnosed decades 
after service and the preponderance of the evidence is 
against a nexus between a current lung disease and any 
incident of service, to include alleged exposure to asbestos.

4.  The Veteran's variously diagnosed cardiovascular 
diseases, to include hypertension and congestive heart 
failure, were first diagnosed decades after service and the 
preponderance of the evidence is against a nexus between a 
current cardiovascular disease and any incident of service.


CONCLUSIONS OF LAW

1.  A chronic lung disease, to include pleural asbestosis, 
COPD, and interstitial lung disease, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  A cardiovascular disease, to include hypertension and 
heart failure, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In an October 2005 
letter, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2005 VCAA letter was issued prior to the January 2006 
rating decision that is the subject of this appeal.  

The Board notes that the Veteran has not been advised of the 
Dingess requirements.  Because both of the appellant's claims 
are being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  The Veteran or his 
representative has not pled any error and the Board finds no 
basis for finding prejudice against the Veteran's appeal of 
the issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) regarding the rule of 
prejudicial error.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records.  The October 2005 VCAA notice letter also 
advised the Veteran to provide copies of all relevant records 
in his possession, including Social Security Administration 
(SSA) records.  The Board notes that the Veteran has stated 
that he is in receipt of Social Security disability benefits.  
He has not contended, however, that there are relevant 
records that could be obtained from SSA in support of his 
claims.  Further, the Veteran testified at his October 2009 
Board hearing that the only relevant medical evidence was 
contained in his VA treatment records, all of which have been 
obtained by the RO.  Neither the Veteran nor his service 
representative has asserted that there are additional 
outstanding records, including SSA records, which must be 
obtained by VA.  Although VA normally has a duty to obtain 
SSA records when it has actual notice that the Veteran is 
receiving SSA benefits, see Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), in this case, the Board finds no harmful 
error occurred in not requesting the Veteran's SSA records 
because there is no indication that any records obtained 
would be relevant to any of the issues decided in this 
appeal.  A remand to obtain SSA records would only impose 
burdens on VA and would not benefit the Veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The Veteran has contended that he was exposed to asbestos 
while taking photographs aboard several (unidentified) U.S. 
Navy ships during active service.  As will be explained below 
in greater detail, there is no official record documenting 
the Veteran's alleged in-service exposure or that he was 
assigned to any ships during his active service.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  The 
Veteran had active duty in the US Navy from October 1960 to 
October 1964.  As noted above, there is no service record 
that the Veteran was exposed to asbestos or served aboard a 
ship at any time during active service.  His military 
occupational specialty (MOS) was a darkroom man; it is 
apparent from his statements that his duties involved 
photography.  There is no medical or X-ray evidence of a lung 
or cardiovascular disease until decades post-service and 
there also is no competent opinion that links a current lung 
or cardiovascular disease to any incident of or finding 
recorded during active service.  Under such circumstances, 
there is no duty to provide an examination.  Id.; see also 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

                                                  Law and 
regulations

The Veteran contends that he incurred a lung disability, to 
include pleural asbestosis, COPD, and interstitial lung 
disease, during active service, including as due to in-
service asbestos exposure.  He also asserts that he incurred 
a cardiovascular disease, to include hypertension and heart 
failure, during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain diseases, including cardiovascular-
renal disease, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Factual Background 

The Veteran's service treatment records show that, at his 
enlistment physical examination in October 1960, clinical 
evaluation was normal except for deafness, which was not 
considered disabling, and asymptomatic pes cavus.  Chest x-
ray was negative.  The Veteran's blood pressure was 142/76.  
The Veteran denied all relevant medical history.  He was not 
treated for a lung disability or for a cardiovascular 
disability during active service.  At his separation physical 
examination in October 1964, clinical evaluation of the lungs 
and cardiovascular system was normal.  A chest x-ray was 
negative.  The Veteran's blood pressure was 120/80.

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was "PH 0000"; the related 
civilian occupation was noted to be "darkroom man."

The post-service medical evidence shows that, more than 40 
years after service, the Veteran was hospitalized at a VA 
Medical Center for several days in March 2005 for evaluation 
of shortness of breath.  On admission, it was noted that he 
had smoked a pack a day of cigarettes for 20 years.  Physical 
examination showed a heart rate of 133, irregular heart 
rhythm, crackles, diminished breath sounds, rhonchus in the 
lungs, shallow and rapid breathing, and a non-productive 
cough.  A chest x-ray on March 21, 2005, while hospitalized 
showed cardiac (congestive heart) failure.  

An inpatient note dated on March 21, 2005, indicated that the 
Veteran's dyspnea had improved only slightly but he had no 
further chest pains.  He denied any heart palpitations.  The 
assessment was rapid afibrillation with pulmonary edema 
likely from chronic hypoxia and congestive heart failure 
secondary to chronically uncontrolled hypertension.  A chest 
x-ray on March 23, 2005, showed infiltrates in the lower lung 
fields.  The Veteran also was followed for probable COPD.  A 
computerized tomography (CT) scan of the Veteran's chest 
showed no pulmonary embolus but showed cardiomegaly and 
pericardial effusion.  

An inpatient note dated on March 25, 2005, indicated that the 
Veteran reported that his dyspnea had improved.  He reported 
that, on active service, he lived "in dorms with exposed 
piping."  The VA examiner noted that it was interesting that 
the Veteran first had noticed dyspnea at the same time that 
he had quit smoking.  Objective examination showed no wheeze 
but crackles and a regular heart rate and rhythm with murmur 
or gallops.  The assessment was dyspnea which likely was 
being caused by multiple etiologies included interstitial 
lung disease, COPD, and diastolic heart failure with 
pulmonary edema.  

The Veteran was discharged on March 29, 2005, in guarded 
condition.  The discharge diagnoses included interstitial 
lung disease secondary to asbestosis, pleural asbestosis 
disease, severe COPD, hypertension, and diastolic heart 
failure.  In an addendum to the discharge instructions, a VA 
pulmonary staff physician stated that the Veteran had a 
combined defect of very severe obstruction and restriction 
and his pulmonary function test (PFT) findings were 
consistent with pulmonary fibrosis probably due to asbestosis 
and COPD.

When he filed his service connection claims in May 2005, the 
Veteran contended that he had been exposed to asbestos while 
working as a photographer in the Navy.

On VA outpatient treatment in May 2005, it was noted that the 
Veteran was completely oxygen dependent.  A history of 
dyspnea, COPD, asbestosis, and diastolic heart failure was 
noted.  Physical examination showed a clear chest to 
auscultation and a regular heart rate and rhythm.  The 
Veteran's blood pressure was 120/70.  The assessment included 
COPD, asbestosis, chronic cor pulmonale (right heart 
failure), and hypertension.

In July 2005, the Veteran complained of exertional shortness 
of breath but otherwise reported that he was doing well.  The 
Veteran's blood pressure was 128/76.  Physical examination 
showed diffuse coarse crackles in the lungs and a regular 
heart rate and rhythm.  The assessment was unchanged.

In a December 2005, the Veteran described his claimed in-
service asbestos exposure.  He claimed that he was exposed to 
asbestos-covered pipes in dorms where he slept during 
service.  He also stated that he was required to climb 
through the asbestos insulation to photograph damage aboard 
ships.  

On VA outpatient treatment in February 2006, it was noted 
that the Veteran remained oxygen dependent.  Objective 
examination showed diffuse rales and rhonchi over both lung 
fields and a regular heart rate and rhythm.  The assessment 
was unchanged from July 2005.  These results were unchanged 
on VA outpatient treatment in March 2006.

The Veteran testified at his October 2009 Board hearing that 
he had been told by a VA physician that his lung disability 
was related to active service based on his reported in-
service asbestos exposure.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a lung 
disease, to include pleural asbestosis, COPD, and 
interstitial lung disease, including as secondary to alleged 
in-service asbestos exposure.  The Veteran has asserted that 
he was exposed to asbestos while on active duty in the Navy.  
In reviewing his MOS noted on the DD Form 214 and the 
Veteran's statements, it is apparent that he served as a 
photographer in the Navy.  There are, however, no service 
personnel or treatment record that suggests in-service 
asbestos exposure.  The Veteran's service treatment records 
are also negative for any findings indicating that he 
experienced any disability due to asbestosis or any other 
pulmonary disability during active service.  While a latency 
period for asbestos-related lung disease is stipulated, in 
addition to the absence of any service personnel or medical 
record confirming the alleged exposure, it is apparent that 
the Veteran first was treated for a lung disability when he 
was hospitalized at a VA Medical Center in March 2005, more 
than 40 years after his service separation in October 1964.

The Board acknowledges that the Veteran has been treated for 
a variety of lung problems in recent years (variously 
diagnosed as pleural asbestosis, COPD, and interstitial lung 
disease).  He was hospitalized in March 2005 for treatment of 
interstitial lung disease secondary to asbestosis, pleural 
asbestosis disease, and severe COPD.  In an addendum to the 
discharge instructions, a VA pulmonary staff physician stated 
that the Veteran had a combined defect of very severe 
obstruction and restriction and PFT findings consistent with 
pulmonary fibrosis probably due to asbestosis and COPD.  The 
post-service medical evidence also indicates that the Veteran 
currently is completely oxygen dependent.  However, there is 
no medical or X-ray evidence of any of these diseases until 
more than four decades post-service and while there is a 
diagnosis of asbestosis, there is no competent opinion that 
links a current lung disease to any confirmed incident of 
service.  

The Veteran has reported to several of his post-service VA 
treating physicians that he was exposed to asbestos in his 
sleeping quarters and as part of his official duties as a 
photographer taking pictures of ship damage during active 
service.  However, as noted above, there is no service 
personnel or treatment record that confirms such exposure and 
the Veteran has not submitted any coroborative evidence of 
such exposure.  With respect to the notations of in-service 
asbestos exposure by clinicians, aside from the fact that 
such history was noted more than 40 years after service, "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The Veteran also testified in October 2009 that he had been 
told by a VA physician that his lung disability was related 
to active service based on his reported in-service asbestos 
exposure.  However, the connection between a layman's account 
of what a physician purportedly said, when filtered through a 
"layman's sensibilities," is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  

With respect to lay evidence and continuity of 
symptomatology, under 38 C.F.R. § 3.303(b), an alternative 
method of establishing entitlement to service connection is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage 
v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  38 C.F.R. § 3.303(b);
Savage, 10 Vet. App. at 495-96.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see also 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran has not demonstrated that he has any medical 
expertise to provide an opinion regarding the diagnosis or 
etiology of any of his lung diseases.  Such statements lack 
probative value; it does not constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Espiritu, supra.  His statements regarding 
his alleged in-service exposure to asbestos and symptoms 
allegedly due to lung disease, such as shortness of breath 
were first made decades after service and after filing a 
claim for compensation benefits.  There were no relevant 
abnormal findings recorded during service or for more than 40 
years thereafter.  Diagnoses of various lung diseases have 
been made in recent years on the basis of clinical, X-ray and 
laboratory (pulmonary function tests) examinations; thus, the 
Veteran is not competent to diagnosis any of his lung 
diseases or to state that any of his alleged symptoms over 
the years were due to such pathology.  

In view of the foregoing, to include the absence of any 
medical evidence or competent opinion relating a current 
diagnosis of a lung disease to any confirmed incident of 
active service, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
pulmonary disease, to include COPD, asbestos-related lung 
disease and interstitial lung disease.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
cardiovascular disease, to include hypertension and heart 
failure.  The Veteran's service treatment records show that, 
although his blood pressure was elevated at his enlistment 
physical examination, he was not diagnosed as having 
hypertension at that time.  VA regulations provide that the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  This regulation further states 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days (emphasis added). See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  

The service treatment records do not show that the Veteran 
was evaluated, treated or diagnosed with any cardiovascular 
disease during service, to include hypertension and heart 
disease.  The Veteran's separation examination showed that 
his blood pressure was normal and clinical evaluation of his 
cardiovascular system at that time was also negative for any 
pertinent abnormal findings.  There also is no medical 
evidence that the Veteran had a cardiovascular disease, to 
include hypertension and heart failure, within the first 
post-service year (i.e., by October 1965).  There is no post-
service medical evidence of hypertension or heart disease 
until decades after service and the record is devoid of a 
competent opinion linking any current diagnosis of a 
cardiovascular disease to service.  Thus, service connection 
for a cardiovascular disease, to include hypertension and 
heart failure, is not warranted on a direct incurrence 
(38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303) or presumptive 
(38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) basis.  

The Board acknowledges that the Veteran has been treated for 
multiple cardiovascular problems in recent years.  However, 
it is apparent that he was first treated for a cardiovascular 
disease when he was hospitalized at a VA medical center in 
March 2005, more than 40 years after service.  Such a long 
gap of time between service and the first post- service 
medical evidence of pertinent abnormal findings is, in 
itself, significant and it weighs against the veteran's 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).

The remaining post-service medical evidence shows that, 
although the Veteran currently has hypertension and chronic 
cor pulmonale (right heart failure), his cardiovascular 
diseases are not related to active service.  None of the 
Veteran's post-service VA physicians have linked a 
cardiovascular disease to active service.  In the absence of 
competent evidence of a nexus between these disorders and 
active service, service connection for a cardiovascular 
disease, to include hypertension and heart failure, is not 
warranted. 

Diagnoses of the Veteran's hypertension have been based upon 
repeated blood pressure readings and both clinical and 
laboratory (in the case of heart disease) examinations.  The 
Veteran does not have any medical expertise to provide an 
opinion regarding the diagnosis or etiology of his 
cardiovascular diseases and it is not contended otherwise.  
Such statements lack probative value; they do not constitute 
competent medical evidence.  Jandreau, supra; Espiritu, 
supra.  With respect to hypertension and heart disease, there 
is no relevant abnormal in-service finding and the Veteran 
has not contended continuity of cardiovascular symptomatology 
since service.

In view of the foregoing, to include the absence of any 
medical evidence or competent opinion relating a current 
diagnosis of a cardiovascular disease to any confirmed 
incident of active service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a cardiovascular disease, to include 
hypertension and heart disease. 

As the preponderance of the evidence is against the Veteran's 
claims for service connection for pulmonary and 
cardiovascular diseases, the benefit-of-the-doubt doctrine 
does not apply and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disease, to 
include pleural asbestosis, COPD, and interstitial lung 
disease, including as secondary to alleged in-service 
asbestos exposure, is denied.

Entitlement to service connection for a cardiovascular 
disease, to include hypertension and heart failure, is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


